 1   DENNIS N. LUECK, JR. (SBN 292414)
     dlueck@hinshawlaw.com
 2   HINSHAW & CULBERTSON LLP
     633 West 5th Street, 47th Floor
 3   Los Angeles, CA 90071-2043
     Telephone: 213-680-2800
 4   Facsimile:    213-614-7399
 5   RENEE CHOY OHLENDORF (SBN 263939)
     rchoy@hinshawlaw.com
 6   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 7   San Francisco, CA 94111
     Telephone: 415-362-6000
 8   Facsimile:    415-834-9070
 9   Attorneys for Defendant
     NAVIENT SOLUTIONS, LLC
10

11                                 UNITED STATES DISTRICT COURT
12                                EASTERN DISTRICT OF CALIFORNIA
13                                      SACRAMENTO DIVISION
14   Eunice Ramirez,                                      Case No. 2:18-cv-00268-JAM-AC
15                 Plaintiff,                             STIPULATION FOR PROTECTIVE
                                                          ORDER AND ORDER
16          vs.
                                                          Complaint Filed: February 5, 2018
17   Navient Solutions, LLC, and DOES 1 through           Trial Date: TBD
     100 inclusive,
18
                   Defendants.
19

20

21          Subject to the approval of the Court, Plaintiff Eunice Ramirez and Defendant Navient

22   Solutions, LLC f/k/a Navient Solutions, Inc. (NSL), stipulate to the following Protective Order

23   pursuant to Local Rule 141(b)(1) and (c).

24          The Court, being advised in the premises, finds there is a potentially significant number of

25   documents to be produced by NSL in this case containing the nonpublic personal information of

26   Plaintiff and the confidential and proprietary information of NSL, such that document-by-document

27   review of these materials will be impracticable if the case is to proceed in an orderly, timely, and

28   efficient manner.
                                                      1
                                         STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER
                                                                      Case No. 2:18-cv-00268-JAM-AC
                                                                                         302285412v1 1006492
 1          The Court further finds the Parties’ interests in protecting the nonpublic personal information
 2   of Plaintiff, as well as confidential and commercially sensitive information of NSL pertaining to
 3   Plaintiff’s account(s) from unnecessary disclosure, and the Parties’ desire and the benefit to the
 4   Court of an orderly and expeditious resolution of this matter on its merits, outweigh any societal
 5   interest in disclosure of such materials to non-parties. Thus, after due consideration by the Court and
 6   for good cause shown, the Court finds that it is appropriate to expedite the flow of discovery
 7   material, promote the prompt resolution of disputes over confidentiality, and to facilitate the
 8   preservation of material arguably worthy of protection.
 9          Accordingly, it is ORDERED and ADJUDGED as follows:
10          1.      “CONFIDENTIAL” Documents, Materials, and Information.                This Order shall
11   govern all documents produced by NSL and all written answers, deposition answers, other responses
12   to discovery, and all communications of any kind made by Defendant NSL, its attorneys,
13   consultants, agents, employees, and representatives; and other third parties. “CONFIDENTIAL”
14   materials shall be the documents or information NSL designates under this Order and any notes,
15   work papers, or other documents respectively containing “CONFIDENTIAL” materials derived
16   from such items. NSL may identify any documents or information, including but not limited to
17   discovery materials produced by other parties and initial disclosures, documents and things, answers
18   to interrogatories, responses to requests for production, responses to requests for admission,
19   deposition exhibits, and all or portions of deposition or hearing transcripts of others, as
20   “CONFIDENTIAL” and designate the documents or information as such by affixing thereto a
21   legend of “CONFIDENTIAL” or by designating through another method set forth in this Order or
22   agreed to by the parties. NSL may designate documents or information as “CONFIDENTIAL” to
23   the extent NSL, through counsel, believes “good cause” under Federal Rule of Civil Procedure 26(c)
24   exists to categorize the material as confidential because the material contains or includes:
25   (1) confidential business or technical information; (2) trade secrets; (3) proprietary business methods
26   or practices; (4) any other competitively sensitive confidential information; (5) personal information,
27   including personal financial information about customers or applicants, any party to this lawsuit, or
28   an employee of any party to this lawsuit; (6) information regarding any individual’s banking or
                                                    2
                                          STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER
                                                                       Case No. 2:18-cv-00268-JAM-AC
                                                                                            302285412v1 1006492
 1   lending relationships, including, without limitation, information regarding any individual’s mortgage
 2   or credit history and/or consumer information not otherwise available to the public; and (7) any other
 3   categories that are later agreed to in writing by the parties or ordered by the Court.
 4          2.      Designation of “CONFIDENTIAL” Material.              NSL shall designate materials as
 5   “CONFIDENTIAL” by stamping them with the word “CONFIDENTIAL” in a manner which will
 6   not interfere with their legibility. This designation shall only be used in a reasonable fashion and
 7   upon a good faith determination by counsel that a particular document contains non-public
 8   information and falls within one of the categories enumerated in Paragraph 1. This designation shall
 9   ordinarily be made before or at the same time as the production or disclosure of the material.
10   Because materials described in Paragraph 1 shall be covered by this Order, there shall be no waiver
11   of confidentiality if such materials are inadvertently produced without being stamped
12   “CONFIDENTIAL.” Materials already produced in discovery in this litigation may be designated as
13   “CONFIDENTIAL” upon written notice (without stamping), within fourteen (14) days of the entry
14   of this Order, by NSL to all counsel of record to whom such documents have been produced by
15   notifying the other party of the identity of the documents or information to be so designated. NSL
16   can remove at any time its designation of “CONFIDENTIAL” from any of the documents or
17   information it previously so designated.
18          3.      Treatment of “CONFIDENTIAL” Information. Unless otherwise ordered by the
19   Court, “CONFIDENTIAL” material, and any quotes, summaries, charts, or notes made therefrom,
20   and any facts or information contained therein or derived therefrom, shall be held in confidence and
21   used by the parties to whom the documents and information are produced solely for the purpose of
22   this case. The parties agree to take reasonable steps to maintain the confidentiality of the documents,
23   information, and testimony relating thereto.             During the pendency of this litigation,
24   “CONFIDENTIAL” material, including all copies thereof, shall be retained solely in the custody of
25   the parties’ attorneys and shall not be placed in the possession of or disclosed to any other person,
26   except as set forth in this Order, as otherwise agreed upon by the parties, or upon leave of Court.
27   Each person to whom “CONFIDENTIAL” material is disclosed pursuant to this Order is hereby
28   prohibited from exploiting in any way such documents or information for his, her, or its own benefit,
                                                     3
                                           STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER
                                                                        Case No. 2:18-cv-00268-JAM-AC
                                                                                              302285412v1 1006492
 1   or from using such information for any purpose or in any manner not connected with the prosecution
 2   or defense of this case.
 3             4.        “Disclosure.” As used herein, “disclosure” or to “disclose” shall mean to divulge,
 4   reveal,        describe,    summarize,    paraphrase,    quote,   transmit,    or   otherwise       communicate
 5   “CONFIDENTIAL” material.
 6             5.        Permissible Disclosure of “CONFIDENTIAL” Material. Except by order of this
 7   Court, or otherwise as required by law, material designated as “CONFIDENTIAL” (and any notes or
 8   documents that reflect or refer to such documents and information) shall not be disclosed to any
 9   person other than:
10             (a)       A party hereto;
11             (b)       Counsel employed by a party, or an employee of such counsel, to whom it is
12                       necessary that the materials be shown or the information known for purposes of this
13                       case;
14             (c)       Any employee or agent of a party to whom the “CONFIDENTIAL” materials are
15                       shown for the purpose of working directly on or testifying in connection with this
16                       litigation at the request of or at the direction of counsel for such party;
17             (d)       A person retained to assist in this action, such as an investigator, independent
18                       accountant, or other technical expert or consultant, who has signed an
19                       acknowledgement in the form of Exhibit A, which signed acknowledgement shall be
20                       retained by the party who has retained such person;
21             (e)       This Court (or its employees or agents) pursuant to a court filing in connection with
22                       this action;
23             (f)       Any person(s) designated by the Court in the interest of justice, upon such terms as
24                       the Court may deem proper;
25             (g)       Members of the jury at a public trial of this matter, subject to the requirements of
26                       Paragraph 11 below; or
27             (h)       A person who is deposed or who testifies at the hearing in this matter who has signed
28                       an acknowledgement in the form of Exhibit A hereto, which signed acknowledgement
                                                         4
                                                STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER
                                                                             Case No. 2:18-cv-00268-JAM-AC
                                                                                                       302285412v1 1006492
 1                     shall be retained by the party who has compelled such person to testify at a deposition
 2                     or trial. If the witness refuses to sign such form, the party compelling such testimony
 3                     shall immediately notify opposing counsel and permit them seven (7) days to seek
 4                     redress with the Court.
 5              6.     Review of Own “CONFIDENTIAL” Materials. The restrictions of this Order shall
 6   not apply to NSL, and its employees, attorneys, experts, or other authorized agents, when reviewing
 7   NSL’s own “CONFIDENTIAL” materials.
 8              7.     Deposition Transcripts.   Deposition testimony and deposition exhibits containing
 9   “CONFIDENTIAL” material shall be covered by this Order. During a deposition taken in this
10   matter, NSL, on the record, may designate as “CONFIDENTIAL” portions of the deposition
11   testimony or deposition exhibits. Alternatively, NSL may, by written notice to opposing counsel and
12   the court reporter not later than fourteen (14) business days after receipt of the final deposition
13   transcript, designate as “CONFIDENTIAL” any portions of the NSL’s deposition testimony or
14   deposition exhibits. Until expiration of the above fourteen (14) day period, all deposition transcripts
15   of NSL will be treated as “CONFIDENTIAL” material unless otherwise agreed to in writing by the
16   parties.
17              8.     Objections to “CONFIDENTIAL” Designations.            To the extent that any party
18   contests a designation under this Order, such party shall object to such designation in writing not
19   later than fourteen (14) business days after receipt of materials designated as “CONFIDENTIAL.”
20   The parties shall first try to resolve the disagreement in good faith on an informal basis, such as the
21   production of redacted copies.       If the parties are unable to reach an agreement regarding the
22   designation, then the party objecting to such designation shall file an appropriate motion with the
23   Court for a ruling that the documents or other information shall not be accorded such status and
24   treatment.      In the event that such a challenge is made, the party asserting the confidentiality
25   designation shall have the burden of establishing good cause exists under Federal Rule of Civil
26   Procedure 26(c) to maintain the designation.          Until this Court enters an order changing the
27   designation of such documents or information, such document or information shall continue to be
28   protected as provided by this Order. Should the Court rule in favor of the party objecting to the
                                                    5
                                             STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER
                                                                          Case No. 2:18-cv-00268-JAM-AC
                                                                                              302285412v1 1006492
 1   confidentiality designation, the party asserting the designation shall produce a copy of the
 2   document(s) without the “CONFIDENTIAL” designation.
 3          9.      Disclosing “CONFIDENTIAL” Material.                If NSL wishes to disclose any
 4   “CONFIDENTIAL” material beyond the terms of Paragraphs 5-6 of this Order, NSL shall provide
 5   all other parties with reasonable notice in writing of the request to disclose the materials, unless
 6   otherwise required by law. If the parties cannot resolve their disagreement with respect to the
 7   disclosure of any designated information, then a party may petition the Court for a determination of
 8   these issues. In the event that such a challenge is made, the party asserting the confidentiality
 9   designation shall have the burden of establishing that the designation is proper.                  Such
10   “CONFIDENTIAL” material shall remain “CONFIDENTIAL” as stipulated by this Order until the
11   Court rules on the party’s specific petition.
12          10.     Pleadings and Other Court Submissions. Each party agrees that when filing with
13   Court any papers (including, without limitation, affidavits, memoranda, interrogatory answers, or
14   depositions) that disclose directly or indirectly any “CONFIDENTIAL” material, such papers shall
15   be filed under seal in accordance with the Court’s local rules and requirements for filing documents
16   under seal.
17          If a party filing a non-dispositive motion seeks to file documents under seal, the filing party
18   must show that good cause exists as defined by Federal Rule of Civil Procedure 26(c). If a party
19   filing a dispositive motion seeks to file documents under seal, the filing party must show
20   “compelling reasons supported by specific factual findings outweigh the general history of access
21   and the public policies favoring disclosure.” Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79
22   (9th Cir. 2010) (internal quotations and citations omitted).
23          The    parties   further   recognize     the   possible   need   to   use   documents    marked
24   “CONFIDENTIAL” during the trial of this matter. However, the parties agree to take reasonable
25   steps to protect the confidentiality of any trial exhibits so designated to include asking the Court to
26   ensure that any such documents referred to or offered into evidence at trial are filed with the Court
27   under seal.
28          11.     Document Retention. After the conclusion of this matter (including the expiration of
                                                    6
                                           STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER
                                                                        Case No. 2:18-cv-00268-JAM-AC
                                                                                            302285412v1 1006492
 1   all appeals), all originals and reproductions of the “CONFIDENTIAL” materials shall be returned to
 2   the producing party within thirty (30) days of such conclusion or be destroyed. Upon request, the
 3   party destroying said documents shall certify in writing to the producing party within ten (10) days
 4   of such request that destruction of the “CONFIDENTIAL” materials has taken place. Insofar as the
 5   provisions of this Order restrict the use of the documents produced hereunder, the Order shall
 6   continue to be binding throughout and after the conclusion of this case, including all appeals, except
 7   as set forth in Paragraph 13.
 8           12.     Admissibility. Nothing in this Order shall be construed to limit any party from
 9   producing or introducing any document into evidence at public hearing. Subject to the Rules of
10   Evidence, “CONFIDENTIAL” materials and other confidential information may be offered in
11   evidence at trial or any court hearing. Any party may move the court for an Order that the evidence
12   be received in camera or under other conditions to prevent unnecessary disclosure of any
13   “CONFIDENTIAL” material. The Court will then determine whether the proffered evidence should
14   continue to be treated as “CONFIDENTIAL” and, if so, what protection, if any, may be afforded to
15   such information at the trial or hearing.
16           13.     Scope of Discovery. Nothing in this Order shall preclude any party from opposing
17   production of any documents or information, or from seeking further or different relief should future
18   pretrial activities indicate such a need.
19           14.     Client Consultation. Nothing in this Order shall bar or otherwise restrict any attorney
20   herein from rendering advice to his or her client with respect to this case or from doing anything
21   necessary to prosecute or defend this case and further the interests of his client, provided, however,
22   that the attorney shall not disclose any material designated for protection hereunder where such
23   disclosure would be contrary to the terms of this Order.
24           15.     Discretion of the Court. Nothing in this Order shall apply to, bind, or limit the Court
25   or its employees in the performance of their duties. Notwithstanding any foregoing suggestion to the
26   contrary, the Court shall retain final and complete authority to re-designate any material previously
27   designated as “CONFIDENTIAL” as a public document.
28           16.     Notice of Breach. It shall be the obligation of counsel, upon hearing of any breach or
                                                        7
                                            STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER
                                                                         Case No. 2:18-cv-00268-JAM-AC
                                                                                            302285412v1 1006492
 1   threatened breach of this Order by any person, promptly to notify counsel for the opposing and
 2   producing parties of such breach or threatened breach. The parties shall make every reasonable
 3   effort to mark all discovery containing “CONFIDENTIAL” materials, but the mistaken or
 4   inadvertent failure to mark the discovery material, where notice has otherwise been given that it
 5   contains “CONFIDENTIAL” materials, shall not exempt it from the provisions of this Order.
 6          17.     Litigation Use Only. All “CONFIDENTIAL” materials produced in this litigation,
 7   whether by a party or nonparty, and whether pursuant to the civil rules of procedure, subpoena,
 8   agreement or otherwise, and all information contained therein or derived therefrom, shall be used
 9   solely for the preparation and trial of this action (including any appeals and retrials), and may not be
10   used for any other purpose, including business, governmental or commercial, or any other
11   administrative or judicial proceedings or actions.
12          18.     Subpoena by Other Court or Agencies. If another court or an administrative agency
13   subpoenas or orders production of “CONFIDENTIAL” materials that a party obtained under the
14   terms of this Order, the party receiving the subpoena shall promptly notify NSL of the pendency of
15   such subpoena or order.
16          19.     Inadvertent Disclosure Protection.     Review of the “CONFIDENTIAL” materials
17   labeled “CONFIDENTIAL” by counsel, experts, or consultants in the litigation shall not waive the
18   “CONFIDENTIAL” designation or any objections to production. “CONFIDENTIAL” materials
19   inadvertently produced by any party or nonparty through discovery in this action without having
20   been designated as “CONFIDENTIAL” shall be subject to the provisions of this Order to the same
21   extent as if the inadvertent disclosure had not occurred so long as there is reasonable notice to the
22   other party of the inadvertent disclosure.      If NSL inadvertently discloses information that is
23   privileged or otherwise immune from discovery, NSL shall promptly, upon discovery of such
24   disclosure, so advise the receiving party in writing and request that the item or items of information
25   be returned. No party to this action shall thereafter assert that such disclosure waived any privilege
26   or immunity. It is further agreed that the receiving party will return such inadvertently produced
27   item or items of information and all copies thereof to NSL within fourteen (14) business days of
28   receiving a written request for the return of such item or items of information from NSL.
                                                          8
                                           STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER
                                                                        Case No. 2:18-cv-00268-JAM-AC
                                                                                             302285412v1 1006492
 1          20.     Non-Parties. Non-parties who are required to produce “CONFIDENTIAL” material
 2   in response to a subpoena, and who in good faith believe that such material contains confidential
 3   information, may rely on this Order and apply it to their production.
 4          21.     Responsibility of Attorneys. The attorneys of record are responsible for employing
 5   reasonable measures to control, consistent with this Order, the duplication of, access to, and
 6   distribution of copies of materials labeled “CONFIDENTIAL.” Parties shall not duplicate any such
 7   materials except for working copies and for filing in court under seal. The attorneys of record
 8   further are responsible for employing reasonable measures to control, consistent with this Order, the
 9   dissemination or revelation of confidential information.
10          IT IS SO STIPULATED.
11   DATED: October 25, 2018                            HINSHAW & CULBERTSON LLP
12
                                                    By: /s/ Renee Choy Ohlendorf
13                                                      DENNIS N. LUECK, JR.
                                                        RENEE CHOY OHLENDORF
14                                                      Attorneys for Defendant
                                                        Navient Solutions, LLC
15
     DATED: October 25, 2018                            SAGARIA LAW, P.C.
16

17                                                  By: /s/ Elliot W. Gale (as authorized on 10/25/18)
                                                        SCOTT J. SAGARIA
18                                                      ELLIOT W. GALE
                                                        JOE ANGELO
19                                                      Attorneys for Plaintiff
                                                        Eunice Ramirez
20
                                                   ORDER
21

22          The Court APPROVES the foregoing stipulation for protective order between Plaintiff
23   Eunice Ramirez and Defendant Navient Solutions, LLC f/k/a Navient Solutions, Inc.
24          IT IS SO ORDERED.
25
     Dated: 10/25/2018                                     /s/ John A. Mendez____________
26                                                         HON. JOHN A. MENDEZ
                                                           United States District Court Judge
27

28
                                                       9
                                          STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER
                                                                       Case No. 2:18-cv-00268-JAM-AC
                                                                                           302285412v1 1006492
 1                                                EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
            I, _____________________ [print or type full name], of _____________________ [print or
 4
     type full address], declare under penalty of perjury that I have read in its entirety and understand the
 5
     Stipulation and Protective Order issued by the United States District Court for the Eastern District of
 6
     California on [date] in the case of Eunice Ramirez v. Navient Solutions, Inc., Case No. 2:18-cv-
 7
     00268-JAM-AC. I agree to comply with and to be bound by all the terms of the Stipulation and
 8
     Protective Order, and I understand and acknowledge that failure to so comply could expose me to
 9
     sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in
10
     any manner any information or item that is subject to this Stipulated Protective Order to any person
11
     or entity except in strict compliance with the provisions of this Order. I further agree to submit to
12
     the jurisdiction of the United States District Court for the Eastern District of California for the
13
     purpose of enforcing the terms of this Stipulation and Protective Order, even if such enforcement
14
     proceedings occur after termination of this action.
15
            I   hereby     appoint    _____________________         [print   or   type    full   name]       of
16
     _____________________ [print or type full address and telephone number] as my California agent
17
     for service of process in connection with this action or any proceedings related to enforcement of
18
     this Stipulated Protective Order.
19
            Date: _____________________
20
            City and State where sworn and signed: _____________________
21
            Printed Name: _____________________
22
            Signature: _____________________
23

24

25

26

27

28
                                                       10
                                           STIPULATION FOR PROTECTIVE ORDER AND (PROPOSED) ORDER
                                                                        Case No. 2:18-cv-00268-JAM-AC
                                                                                             302285412v1 1006492
